Citation Nr: 1502840	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and from May 1981 to April 1988.  His service from April 19, 1984, to April 25, 1988, was under other than honorable conditions and is a bar to VA benefits.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2009 and December 2009.  The former declined to reopen the claims for service connection for disorders of the neck and left ankle; the latter denied the claim for service connection for a back disorder on the merits.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

VA regulations provide, in pertinent part, that a claimant has the right to written notice of decisions made on his or her claim, and a right to a hearing and to representation.  Such notice shall clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing and to representation, and the necessary procedures and time limits to initiate an appeal of the decision.  38 C.F.R. § 3.103.  The notification will be mailed to the claimant at his or her latest address of record.  38 C.F.R. § 3.1(q).

Review of the Veteran's VBMS file indicates that the RO in St. Petersburg, Florida, issued an administrative decision dated November 10, 2004.  There is no indication that notice of this decision was sent to the Veteran.  The Board has reviewed the letter dated December 10, 2004, notifying the Veteran of the determinations made in the rating decision dated November 16, 2004, but that letter is only specific to the November 2004 rating decision and the administrative decision was not listed among the enclosures sent with that letter.  The Board has also reviewed the November 16, 2004, rating decision and notes that it does not list the administrative decision dated November 10¸ 2004, in the evidence considered and does not inform the Veteran of the administrative decision or the RO's findings in that decision.

On remand, the RO should either associate with the electronic file a copy of the letter notifying the Veteran of the administrative decision dated November 10¸ 2004, if such a letter was generated at the time the decision was rendered, or, if no such letter exists, provide notice to the Veteran of the determination made in the administrative decision dated November 10¸ 2004, to include notice of his right to appeal, as required by 38 C.F.R. § 3.103.  

The claims to reopen are inextricably intertwined with the issue of whether the November 2004 administrative decision is final.  In this decision, the RO determined that injuries sustained during a motorcycle accident in May 1978 more likely than not involved driving while under the influence and that, therefore, service connected disability compensation benefits were barred for any injuries or residuals from the injuries sustained in this motorcycle accident.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the issues of whether new and material evidence has been submitted to reopen the claims for service connection for disorders of the back, neck and left ankle will be deferred.

Accordingly, the case is REMANDED for the following action:

Associate with the electronic claims file (VBMS) a copy of the letter notifying the Veteran of the administrative decision dated November 10¸ 2004, if such a letter was generated at the time the decision was rendered, or, if no such letter exists, provide notice to the Veteran of the determination made in the administrative decision dated November 10¸ 2004, to include notice of his right to appeal, as required by 38 C.F.R. § 3.103.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


